Citation Nr: 1431399	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-43 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for prostate cancer, status-post prostatectomy, claimed as due to exposure to tactical chemical herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from June 1965 to October 1968.

The present matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim of entitlement to service connection for prostate cancer, status-post prostatectomy, claimed as due to exposure to tactical chemical herbicides.  

In a March 2014 videoconference hearing, the Veteran and his representative appeared at the RO to present oral testimony in support of his appeal before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.


FINDINGS OF FACT

1.  The Veteran served at the Royal Thai Air Force Bases in Takhli, Thailand, from October 1967 to October 1968, during his period of active service.

2.  The Veteran does not have verified service or visitation within the territorial confines of the Republic of Vietnam during his period of Vietnam War Era active service. 

3.  The Veteran was not exposed to chemical herbicides containing dioxin during active service.

4.  Prostate cancer was not shown in service or for many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed prostate carcinoma is related to his active service.


CONCLUSION OF LAW

Prostate cancer was not incurred, nor is it presumed to have been incurred in active service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the claim decided on the merits herein, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claim for service connection for prostate cancer decided herein was received by VA in May 2009.  In response, a VCAA notice letter addressing the applicability of the VCAA to the service connection claim and of VA's obligations to the Veteran in developing the claim was dispatched to the Veteran in June 2009.  As fully complaint notice that addressed the matter on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006), was furnished to the Veteran prior to the initial adjudication of the claim in the October 2009 rating decision on appeal, there is no defect regarding timing of VCAA notice.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

The Veteran has claimed that he was exposed to Agent Orange during military service.  He states that foot-on-land exposure to tactical chemical herbicide within the territorial confines of the Republic of Vietnam occurred in October 1968, while he was en route to the continental United States from Thailand at the close of his military service.  According to his account, his aircraft was diverted to Tan Son Nhut Air Force Base in the Republic of Vietnam, where he spent a three-hour layover before resuming his return flight home.   Prior to then, the Veteran claims Agent Orange exposure during his service in Thailand, stating that he witnessed the spraying of chemical herbicides to control vegetation growing around the perimeter of the Royal Thai airbase in Takhli at which he was stationed from October 1967 to October 1968.    

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Veteran's service personnel and treatment records from his entire period of active duty and pertinent post-service private clinical records dated since 2000 have been obtained and associated with the claims file.  The evidence also includes a copy of an undated personal letter submitted by the Veteran, alleged to have been written during active duty to inform his mother that his flight was being diverted to Tan Son Nhut airbase, to support his assertion that he was briefly laid over in the Republic of Vietnam during service.  

In response to the Veteran's factual assertion of exposure to dioxin-based herbicides during service in Thailand, he was furnished with a Memorandum for the Record in May 2009, which presented specific factual conclusions, based on historical research, regarding the use of chemical herbicides at military facilities in Thailand hosting American military assets during the Vietnam War Era.  See VA adjudication manual M21-MR, Part IV, Subpart ii, 2.C.10.q.  Thus, the Board is satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary.  

The Board notes that the Veteran has been provided with ample opportunity to submit additional evidence in support of the claim up to the time when the case was received by the Board in March 2014.  He has not indicated that there are any outstanding relevant medical or service records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided herein.  Furthermore, the Board has searched the Veteran's claim on the VBMS and Virtual VA electronic databases for any other additional medical records pertinent to his claim.

In March 2014, the Veteran, accompanied by his representative, appeared at the RO to present oral testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing has been obtained and associated with the claims file for the Board's review and consideration.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veteran's Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the March 2014 Board hearing, the presiding Veterans Law Judge's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate the Veteran's claims of entitlement to service connection for prostate cancer, to include as due to Agent Orange exposure in service.  See transcript of March 27, 2014 Board videoconference hearing.  The Veterans Law Judge presiding over the March 2014 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2).  Bryant, supra.

Although the Veteran was not provided with a VA examination addressing his claim for service connection for prostate cancer, this deficit does not render the existing record unusable for purposes of adjudicating the claim on the merits.  The Board is mindful of the test prescribed by the Court in McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006), regarding whether a medical examination is necessary to adjudicate a claim, and finds that the absence of an examination addressing this specific matter on appeal is not prejudicial to the Veteran's claim as he has not met the criteria under McLendon to warrant such an examination and, furthermore, the service and post-service private medical records presently associated with the claims file provide sufficient evidence to decide the issue and so a VA examination is therefore not necessary to adjudicate the claim.  

Specifically, the Board finds that the Veteran has not met all four elements set forth in McLendon, which emphasize that a VA examination must be provided when there is: (1) competent evidence of current disability or recurrent symptoms; (2) establishment of an in-service event, injury, or disease; (3) an indication that the current disability may be associated with the in-service event; and (4) insufficient competent medical evidence to decide the claim.  As will be further discussed below, the Board has determined that the competent evidence does not establish an in-service event, injury, or disease relating his current prostate cancer to his period of active service.  The second and third elements of the McLendon test have not been met.  Therefore, the absence of a medical examination addressing the claim does not constitute a breach of VA's duty to assist.  Furthermore, the Board concludes as a factual matter that the existing clinical evidence of record is sufficient to decide the prostate cancer claim, such that remanding the case for an examination to address this matter would be an unnecessary expenditure of VA resources.

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of his service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2013).

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as prostate cancer, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); prostate cancer as a malignant tumor is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

The Board first addresses the Veteran's factual assertion that he was exposed to dioxin-based chemical herbicides (Agent Orange) during his period of active duty during the Vietnam War Era.  Veterans are presumed to have been exposed to dioxin-based chemical herbicides if the facts establish that their service was within the territorial confines of the Republic of Vietnam during the Vietnam War Era, or otherwise involved duty or visitation in the Republic of Vietnam.  Such service must be either "foot-on-ground" service or on the inland waterways in the interior of the Republic of Vietnam ("brown water service").  See 38 C.F.R. § 3.307(a)(6)(iii); Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  If such exposure to chemical herbicides is established, certain diseases, including prostate cancer, are presumed to be due to chemical herbicide exposure.  38 C.F.R. § 3.309(e).  

Although the Veteran's military decorations include the Vietnam Service Medal and the Republic of Vietnam Campaign Medal, these decorations, in and of themselves, are not evidence per se that demonstrates actual "foot-on-ground" service in the interior of the Republic of Vietnam.  The military criteria for an award of either decoration does not specifically require actual "foot-on-ground" service in Vietnam.  The Board notes that the Veteran had testified in various written statements and also at a May 2003 RO hearing (pertaining to an unrelated claim) that he served on temporary duty in Vietnam and in various parts of Thailand outside of Takhli airbase.  However, his service personnel records do not substantiate his factual assertion as these official historical documents demonstrate that he served only at the Royal Thai Air Force Base (RTAFB) in Takhli, Thailand, from October 1967 to October 1968 during his entire period of overseas service.  There is no indication that he had ever served or had visitation in the Republic of Vietnam during his period of active duty from June 1965 to October 1968.  He served in the United States Air Force in a non-flying capacity as a personnel specialist clerk.  The records definitively state that he did not serve in, or otherwise visited the Republic of Vietnam during active duty.

The Board has considered the Veteran's oral and written testimony asserting that he spent a brief three-hour layover at Tan Son Nhut air base in the Republic of Vietnam in October 1968, when his flight back to the continental United States at the conclusion of his service was diverted to Saigon.  To support this factual assertion, the Veteran presented as corroborative evidence a photocopy of a handwritten personal letter, alleged to have been written by him at the time to his mother, in which he reported that his flight was about to be temporarily diverted to Tan Son Nhut air base where he would debark from the aircraft.  The Board has examined the photocopy of the letter and notes that it is undated and not presented with its original mailing envelope bearing a postmark that would indicate when and from where (or which Army Post Office) it was dispatched in the mail.  He also seemed reluctant to produce the original of the letter, and its envelope, when questioned during his hearing.  Thus, after considering this letter, the Board finds it to have very little probative value towards corroborating the Veteran's account of having set foot on land in the territorial confines of the Republic of Vietnam.  

The Board further finds the Veteran's account of having been briefly laid over in Vietnam to be lacking credibility.  It seems highly implausible that a military medical plane, which would have been dedicated to the wounded, would have given up seating for a non-injured/infirmed service member.  Given that this account and his other prior accounts of having been on temporary duty throughout various locations in Thailand as well as in Vietnam are contradicted by the objective historical military documents specifically relating to his period of active duty, which do not indicate that he ever had any such service.  

The Veteran alternately claims that he was exposed to Agent Orange, which he claims that he personally witnessed being sprayed around the airbase perimeter at Takhli, Thailand, where he was posted.  While the Board finds the Veteran credible with respect to his account of witnessing the application of chemicals to control vegetation surrounding the perimeter of Takhli RTAFB during active duty, this credible account nevertheless fails to factually establish that dioxin-based tactical chemical herbicides were used at Takhli RTAFB during the period that the Veteran was stationed at this airbase during the period from October 1967 to October 1968.  The VA Memorandum for the Record, which was furnished to the Veteran in May 2009, presents the official factual findings of VA, based on its historical research, regarding Agent Orange use in Thailand during the Vietnam War Era.  VA's research also included review and consideration of the declassified Project CHECO Southeast Asia Report: Base Defense in Thailand.  As relevant, this VA memorandum presented the following specific factual determinations: 

[Official records of the Department of Defense indicate] only limited testing of "tactical herbicides" (i.e., dioxin-based chemical herbicides including Agent Orange) was conducted in Thailand, from April 2 - September 8, 1964, at the Pranburi Military Reservation in Pranburi, Thailand.  This location was not near any American military installation or Royal Thai Air Force Base.

Other than the 1964 tests at Pranburi Military Reservation, tactical herbicides, such as Agent Orange, were exclusively used and stored in Vietnam only.  

Commercial herbicides were frequently used for vegetation control around the perimeters of American airbases during the Vietnam War Era, including Thai airbases hosting American military aviation assets, but no dioxin-based tactical herbicides were ever used at these facilities.  The military has kept records of specific commercial herbicides used at its facilities since 1957. 

Modified United States Air Force cargo planes (UC-123s) involved in aerial spraying operations of tactical herbicide in Vietnam were also used in aerial spraying of insecticides in Thailand in August - September 1963 and October 1966.  These insecticide spraying operations are not sufficient to establish exposure to dioxin-based tactical herbicides for any veteran based solely on service in Thailand.

There is no presumption of "secondary exposure" to dioxin-based tactical herbicides based on being in proximity to, or working on aircraft that flew over Vietnam or handling equipment once used in Vietnam.  Aerial spraying of tactical herbicides in Vietnam did not occur everywhere in that country and "it is inaccurate to think that herbicides covered every aircraft and piece of equipment associated with Vietnam."  The high-altitude jet aircraft stationed in Thailand generally flew far above the low and slow flying UC-123 propeller-driven cargo planes modified to spray tactical herbicides over Vietnam and there are no clinical studies demonstrating harmful health effects for any such secondary or remote herbicide contact that may have occurred.       

See VA Memorandum for the Record, provided to the Veteran in May 2009.

In view of the above discussion of the facts, the Board will not concede that the Veteran was exposed during service to dioxin-based tactical chemical herbicides that are presumptively linked to prostate cancer.  The Veteran did not ever serve in or visit the Republic of Vietnam during active duty, such that his exposure to dioxin-based chemical herbicides can be presumed.  See 38 C.F.R. §§ 3.307(a)(6)(iii) (2013).  Although the Veteran has presented credible accounts of witnessing herbicides being sprayed to control perimeter vegetation at Takhli RTAFB, the historical evidence establishes that dioxin-based tactical chemical herbicides such as those presumptively linked to prostate cancer were not used at the airbase in Takhli, Thailand, during the time that the Veteran was posed there from October 1967 to October 1968.  The chemicals he witnessed being applied to control airbase perimeter vegetation were commercial herbicides, for which no clinical link to prostate cancer has been recognized by VA for purposes of establishing entitlement to VA compensation.  Therefore, he is not entitled to any of the chemical herbicide presumptions provided by 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309.

Turning to theories of service connection other than the presumption provided under 3.309(e), the Veteran's service treatment records relating to his period of active duty from June 1965 to October 1968 show that his genitourinary system was clinically normal throughout his entire period of active duty, with no prostate abnormalities detected on digital examinations of his anus and rectum.  No diagnosis of prostate cancer was presented in the service treatment records.  The Veteran does not argue the contrary.

Post-service medical records do not indicate that prostate cancer was clinically manifest to a compensable degree within one year following the Veteran's separation from active duty in October 1968, such that service connection could be awarded on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a).  The Board notes that clinical studies conducted in June 2000, July 2001, and July 2002, to test for prostate cancer through assessing prostate specific antigen levels were all negative.  The earliest recorded clinical diagnosis of prostate cancer is demonstrated in a private medical report dated in April 2008, following a biopsy of a sample of the Veteran's prostate tissue that was obtained in late March 2008.  The private medical records show that the Veteran thereafter underwent a radical prostatectomy in late April 2008 to remove the cancerous prostate gland.  The clinical records are devoid of any objective medical opinion associating the Veteran's prostate cancer with his period of active duty, to include exposure to commercial herbicides.  In view of the foregoing, the Board concludes that the evidence is against the Veteran's claims of entitlement to service connection for prostate cancer on a direct basis.   

To the extent that the Veteran attempts to relate his prostate cancer to his period of active service, based on his own personal knowledge of medicine and his familiarity with his individual medical history, the Board first notes that he is not shown in the record to be a trained medical clinician.  Although lay persons may be competent to provide opinions as to some medical issues (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), as the specific questions in this case regarding the etiology and the actual time of onset of his prostate cancer fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking these diseases to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose oncological disease or internal diseases of the genitourinary system, such as prostate cancer).

In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection for prostate cancer (to include as due to exposure to dioxin-based tactical chemical herbicides during service in Southeast Asia) as the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer, status-post prostatectomy, including as due to exposure to tactical chemical herbicides, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


